This appeal is from judgment of the Court of Tax Review, created by Initiative Petition No. 100, adjudging to be valid two levies, one for the benefit of Oklahoma City for its sinking fund, the other for consolidated school district No. 4 of Oklahoma county, for its sinking fund, for the taxing year 1928.
Judgment was rendered by that court in favor of the respondent, and protestant appealed. The parties will be referred to as plaintiff and defendant.
This is a companion case to No. 19913, St. Louis-San Francisco Railway Co. v. Bonaparte, Co. Treas., 142 Okla. 177,286 P. 343, and the issues involved here are identical with the first two issues involved in that case, except that there the tax levies were for the fiscal year commencing July 1, 1927, and here they are for the fiscal year commencing July 1, 1928.
The eleventh cause of action questioned *Page 177 
the levy of Oklahoma City for its sinking fund on the theory that section 4507, C. O. S. 1921, requires an application of the excess in revenue derived by the city from the operation of its waterworks system in such a manner as to reduce the needs for sinking fund purposes for the retirement of the bonds issued for the construction and repair of the waterworks system.
The plaintiff, in its brief, states that this issue is directly involved in St. L.-S. F. Ry. Co. v. Andrews,137 Okla. 222, 278 P. 617, Pitts v. Allen, 138 Okla. 295, 281 P. 126, and Perrine v. Bonaparte, 140 Okla. 165, 282 P. 332. Those cases have been decided adversely to the contention of the plaintiff in error since the filing of the briefs in this cause.
The Court of Tax Review rendered judgment on this contention in favor of the defendant, and, an the authority of those cases, that judgment is affirmed.
The ninth cause of action questioned the levy for the sinking fund of consolidated school district No. 4, Oklahoma county.
The Court of Tax Review rendered a judgment in favor of the defendant. That judgment is reversed, and the cause is remanded to the Court of Tax Review and that court is directed to cancel, vacate, set aside, and hold for naught the tax levy made for the purpose of paying interest and creating a sinking fund for the payment of the $20,000 bonded indebtedness of consolidated school district No. 4, in so far as it applies to that portion of consolidated school district No. 4, as it is now organized, that, comprised school district No. 34 prior to its annexation by consolidated school district No. 4.
MASON, C. J., and HUNT, CLARK, RILEY, CULLISON, and SWINDALL, JJ., concur. LESTER, V. C. J., and HEFNER, J., absent.
Note. — See "Municipal Corporations," 43 C. J. § 552, p. 421, n. 73.